OaijtooN, J.,
delivered the opinion of the court.
The grossly improper conduct of the sheriff vitiates this verdict. From his own-testimony, not objected to, it appears that “just for mischief, more than anything else,” he called to the bailiff in charge of the trial jury, “that the judge was going home this evening, and that they would have to stay there until Monday morning.” It is hardly possible that the jury did not hear this. Jurors were offered to show that the sheriff called to the jury “that the judge would leave for home in a few minutes, and, unless they would return a verdict at once, they would be held until the following Monday.” The result was a verdict in five minutes. The court refused the testimony of the jurors as an impeachment of their verdict. ' We think the testimony of the jurors competent. Jurors may not be heard to impeach their verdict by showing their own misconduct, or what took place in their private room, or because of the grounds on which they found their verdict, but are competent to show the misconduct of others. Thomp. & M. Juries, secs. 441, 448; Nelms v. State, 13 Smed. & M., 500 (53 Am. Dec., 94); Barnett v. Eaton, 62 Miss., 768. Such communications to the jury are presumed to be prejudicial, and necessitate reversal. Senior v. Brogan, 66 Miss., 178 (6 So. Rep., 649); Brown v. State, 69 Miss., 398 (10 So. Rep., 579); Maury v. State, 68 Miss,, 605-608 (9 So. Rep., 445; 24 Am. St. Rep., 291). There is no evidence that the misconduct of the sheriff worked ' no injury. The influence of the declaration of so high an officer ■ is much graver than -if made by an outsider.

Reversed and remcmded.